Citation Nr: 0619689	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for PTSD.

The Board remanded this claim in August 2000, September 2003, 
and August 2005.  

A Travel Board hearing was held at the RO in January 2006.  A 
transcript is in the claims file.


FINDING OF FACT

The veteran does not have PTSD attributable to a verifiable 
in-service stressor duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a January 1999 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a February 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Hence, any 
questions regarding what rating or effective date would be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error in 
the issuance of the notice was cured by providing notice and 
readjudicating the claim.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 

Service connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  Requirements as to line of duty are not met if at 
the time the injury was suffered or disease contracted the 
veteran was: (1) Avoiding duty by desertion, or was absent 
without leave which materially interfered with the 
performance of military duty.  38 C.F.R. § 3.1(m) (2005).

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then the appellant's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Background

The veteran contends that she incurred PTSD as a result of a 
sexual assault by an examining physician at the time of her 
discharge examination following a period during which she was 
declared a deserter.  Specifically, she asserts that while 
pregnant a service physician examined her without a nurse 
present.  During the course of the examination he purportedly 
entered her womb with an ungloved hand and grabbed her 
uterus.  The veteran reports that this "examination" was 
very painful, that she cried out in pain, but that the 
examiner refused to stop.  At the end of his examination the 
examiner reportedly pulled out his hand and scratched her 
with his long fingernails.  She states that she felt like she 
was being raped, and that this "assault" caused such 
emotional distress that she worried if his ungloved hand 
would cause her and her unborn baby a serious infection.

A review of the service medical records does not reveal 
complaints or findings pertaining to post traumatic stress 
disorder.  There are no service medical or personnel records 
documenting a deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes following the claimed assault.  The 
service medical records do document a May 1974 clinic visit 
to the Brooke Army Medical Center followed by a visit to a 
medical facility at Corpus Christi Naval Air Station, and the 
appellant's December 1974 delivery of her baby boy.  

The appellant's service personnel records are notable for a 
finding that she was a deserter from December 16, 1973 to 
June 4, 1974.

There are no postservice records dating prior to 1997 which 
note a deterioration in work performance, substance abuse, 
episodes of depression, panic attacks, anxiety without an 
identifiable cause, unexplained economic, or social behavior 
changes which have been associated with the claimed assault.

In a November 1997 VA psychiatric clinical note, the examiner 
noted that the veteran was referred from the women's clinic 
noting that, "I've been depressed."  She reported that while 
in the service from 1973 to 1974, she was married and became 
pregnant.  She went to see a military doctor for a discharge 
examination due to her pregnancy. She reported that the 
examiner "was rough with her," in that he put his whole 
hand in her vagina and kept twisting it.  She reportedly bled 
all the way home. After that she reported being scared all 
the time and she now avoids male doctors.  She reported being 
depressed for the last eight years since her children entered 
school.  She denied abusing alcohol, drugs, or being abused 
as a child.  

The examiner noted that the veteran was clean, calm, 
cooperative, alert and oriented.  Her affect was depressed, 
and constricted, stable and appropriate.  She was tearful at 
times. Her speech was fluent, with a normal rate and volume.  
She was not suicidal or homicidal.  The diagnosis was PTSD 
(provisional).  A GAF of 75 was assigned.

VA Medical Center (VAMC) hospitalization records from 
September 1998 reveal a diagnosis of chronic major depression 
with psychotic features.  A global assessment of functioning 
score of 50 was assigned.

In a January 1999 VA psychiatric clinic note, the examiner 
noted that the veteran was alert with clear sensorium, 
cooperative, with no gross motor abnormalities.  Her affect 
was mildly anxious, stable, and full range.  Thoughts were 
coherent and goal directed.  There were no auditory or visual 
hallucinations; and she denied suicidal or homicidal 
ideations.  The diagnoses were major depression, chronic with 
psychotic features; anxiety disorder, not otherwise 
specified; and R/O social phobia.

In December 1999, the veteran's son committed suicide.  
Following a mental status examination the appellant she was 
diagnosed with an acute stress disorder, bereavement, which 
were superimposed on dysthymia. 

In a VA psychiatric clinic note dated September 2000, the 
examiner noted that the veteran was having nightmares about 
once a week about her son's suicide.  The diagnoses were 
PTSD; major depression, an acute stress disorder, normal 
bereavement; and passive dependent traits.

The veteran's husband submitted a statement in December 2000 
which stated that he was outside the examination room when 
the claimed assault occurred.  He recalled hearing his wife 
cry out during the examination.  Thereafter, he took the 
appellant to the Corpus Christi Naval Air Station where a 
Navy physician told him that the veteran was bleeding.  The 
appellant's husband wanted to say something, but at the time 
the veteran was absent without leave.

The appellant's sister wrote in December 2000 that he 
recalled the veteran being depressed after she was released 
from active duty. 

At a VA examination in February 2001, the examiner noted that 
she had reviewed the veteran's claims file.  She noted that 
the veteran was treated from 2000 to 2001 at the VA PTSD 
clinic in group and individual sessions.  The examiner 
reported that no one had been able to verify any stressors.  
The case was referred to her to make a determination as to 
whether or not there was sufficient evidence of "markers in 
service" to support the claimant's assertion that a 
stressful incident occurred.  The stressors the veteran 
reported were that prior to discharge she underwent a 
pregnancy examination.  As the appellant reported this she 
became tearful.  She reportedly was told to undress, put on a 
gown, and to lie down on the examining table. The physician 
put his hands in her vagina. She knew he had one hand inside 
her but thought he probably had both hands inside her.  She 
believed he was trying to hurt her.  She was scared, 
panicked, got dressed, and left.  The appellant reported that 
since leaving the military she had been nervous and upset.   
Following a mental status examination the examiner diagnosed 
a major depressive disorder, with psychotic features; and 
passive dependent traits.  The examiner opined that:

I did not find the veteran's description 
of the stressors sufficient to account 
for the severity of psychiatric symptoms 
she seems to be suffering from.   
Additionally, I can find no markers in 
her record indicating that the event 
occurred.

In January 2006, the appellant and her husband testified 
before the undersigned.  During their testimony they offered 
statements and argument which mirrored the contentions and 
the statements previously provided to the RO.  

Analysis

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.

As noted previously, service connection may be granted it 
must be established that the disability results from a 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Significantly, however, no medical professional has ever 
offered medical findings or opinions linking PTSD to the 
veteran's noncombat military service.  The VA examiner in 
February 2001 had an opportunity to review the veteran's 
medical history, and found no markers or evidence which found 
PTSD to be related to her service.  Hence, while there is 
evidence showing that the veteran has PTSD, the evidence does 
not link the disorder to a verified in-service stressor.  

The veteran's own allegations and written statements that she 
suffers from PTSD due to service is not competent medical 
evidence as to the presence of any such disorder.  In this 
case, there has been no showing that the veteran has the 
requisite medical knowledge or background to offer any such 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The evidence as a whole preponderates against finding that 
the veteran has PTSD that is related to military service.  In 
this regard, the only diagnosis of PTSD was associated with 
major depression and an acute stress disorder as a result of 
bereavement following her son's suicide.  Further, the 
February 2001 VA examination report is the only competent 
opinion of record which was based on a review of the 
veteran's claims file.  Hence, that opinion is the only fully 
informed medical opinion.  Hampton v. Gober, 10 Vet. App. 481 
483 (1997) (a medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 123 (1991).  Accordingly, as the preponderance of 
the evidence is against the claim, service connection must be 
denied.

The Board recognizes that corroboration of every detail is 
not required to satisfy the 38 C.F.R. § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred.   Suozzi v. Brown, 10 Vet. App. 
307 (1997)  Significantly, however, while VA physicians have 
provided a diagnosis of PTSD, these are either equivocal, 
i.e., "rule out PTSD", "provisional;" or were determined to 
be related to non-service connected stressors such as 
bereavement following her son's suicide.  Further, despite 
exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which 
independently verifies any of her assertions regarding an in-
service stressor.  In a case where the veteran did not serve 
in combat, the Board may not grant service connection for 
PTSD in cases such as this without independently verifiable 
evidence of the in-service occurrence of the claimed 
stressors.  Given the lack of supporting evidence required by 
the law, the preponderance of the evidence is against the 
veteran's claim.   Thus, entitlement service connection for 
PTSD must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


